Exhibit 10.01

 

  Federal Communications Commission DA 17-40

 

Before the

Federal Communications Commission

Washington, DC 20554

 

In the Matter of

 

Straight Path Communications Inc.,
Ultimate Parent Company of Straight Path Spectrum, LLC

 

Straight Path Spectrum, LLC

)

)

)

)

)

)

)

 

 

File No.: EB-SED-16-00022575

Acct. No.: 201732100003

FRN: 0022779334

 

CONSENT DECREE

 

1.       The Enforcement Bureau of the Federal Communications Commission,
Straight Path Spectrum, LLC, and Straight Path Communications Inc., ultimate
parent company of Straight Path Spectrum, LLC, by their authorized
representatives, hereby enter into this Consent Decree for the purpose of
terminating the Enforcement Bureau’s investigation into alleged violations of
Sections 1.17, 1.946, 1.955, 101.17, 101.63, 101.65, 101.305, and 101.10111 of
the Commission’s rules (Rules) in connection with Straight Path Spectrum, LLC’s
licenses to operate on the 28 GHz (27.5 – 28.35 GHz) and 39 GHz (38.6 – 40 GHz)
bands of the Fixed Microwave Services.

 

I.DEFINITIONS

 

2.       For the purposes of this Consent Decree, the following definitions
shall apply:

 

(a)“Act” means the Communications Act of 1934, as amended.2     (b)“Adopting
Order” means an order of the Bureau adopting the terms of this Consent Decree
without change, addition, deletion, or modification.     (c)“Bureau” means the
Enforcement Bureau of the Federal Communications Commission.     (d)“Commission”
and “FCC” mean the Federal Communications Commission and all of its bureaus and
offices.     (e)“Communications Laws” means collectively, the Act, the Rules,
and the published and promulgated orders and decisions of the Commission to
which Straight Path is subject by virtue of its business activities, including
but not limited to the Licensing Rules.     (f)“Effective Date” means the date
by which both the Bureau and Straight Path have signed the Consent Decree.    
(g)“Investigation” means the investigation commenced by the Bureau in
EB-SED-16-00022575 regarding whether Straight Path violated the Licensing Rules.
    (h)“License Portfolio” means the radio licenses listed in Appendix A.

 



 

1 See 47 CFR §§ 1.17, 1.946, 1.955, 101.17, 101.63, 101.65, 101.305, 101.1011.
But see Use of Spectrum Bands Above 24 GHz for Mobile Radio Services, Report and
Order and Further Notice of Proposed Rulemaking, 31 FCC Rcd 8014, 8208, 8217
(2016) (Spectrum Frontiers Order) (new construction requirements now appear in
47 CFR § 30.105).

 

2 47 U.S.C. § 151 et seq.

 



 

 

 

  Federal Communications Commission DA 17-40

 



(i)“Licensing Rules” means Sections 1.17, 1.946, 1.955, 101.17, 101.63, 101.65,
101.305, and 101.1011 of the Rules3 and other provisions of the Act, the Rules,
and Commission orders related to the conditions to apply for, renew, and hold
licenses.     (j)“LOI” means the Letter of Inquiry issued by the Bureau to
Straight Path on September 20, 2016, in connection with Straight Path Spectrum,
LLC’s licenses to operate on the 28 GHz (27.5 – 28.35 GHz) and 39 GHz (38.6 – 40
GHz) bands.     (k)“Other Licenses” means the radio licenses listed in Appendix
C.     (l)“Parties” means Straight Path and the Bureau, each of which is a
“Party.”     (m)“Proceeds” means the aggregate amount Straight Path receives
directly or indirectly from one or more transactions (whether by merger, sale of
shares, sale of assets or otherwise) transferring control or assigning the
License Portfolio or any portion thereof from Straight Path, in one or more
arm’s-length transactions, to unrelated third-parties, regardless of the value
that may be attributed individually to the licenses in the License Portfolio as
part of the transaction or transactions, but excluding the value attributable to
assets of Straight Path other than the License Portfolio that are be included in
the transaction (“Non-License Portfolio Assets”), if any, pursuant to which the
transfer of control or assignment of the License Portfolio is implemented,
provided that, notwithstanding the actual value of such Non-License Portfolio
Assets, the value attributed to the Non-License Portfolio Assets for the purpose
of this provision shall be $50,000,000 (the “Excluded Amount”). If the
Non-License Portfolio Assets are included as part of a sale of the License
Portfolio, the Excluded Amount shall be applied in its entirety if the License
Portfolio is transferred or assigned in one transaction; if more than one
transaction is required to transfer or assign of the entire License Portfolio,
the Excluded Amount shall be applied to the final transaction that completes the
transfer or assignment of the License Portfolio.     (n)“Rules” means the
Commission’s regulations found in Title 47 of the Code of Federal Regulations.
    (o)“Straight Path” means Straight Path Communications Inc. and Straight Path
Spectrum, LLC, and their respective affiliates, subsidiaries,
predecessors-in-interest, and successors-in-interest.     (p)“Transactional
Documents” means the complete set of documents created to support a transaction
or transactions that will effectuate the transfer of control or assignment of
the License Portfolio between Straight Path and one or more unrelated
third-parties.

 



 

3 See 47 CFR §§ 1.17, 1.946, 1.955, 101.17, 101.63, 101.65, 101.305, 101.1011.

 



 2 

 

 



  Federal Communications Commission DA 17-40

 

II.

BACKGROUND

 

3.       The Commission has established construction and discontinuance
requirements, including the Licensing Rules, among other things, “to promote the
productive use of spectrum, to encourage licensees to provide service to
customers in a timely manner, and to promote the provision of innovative
services.”4 Sections 101.175 and 101.1011 of the Rules state that all Local
Multipoint Distribution Service (LMDS) and 39 GHz band licensees must
demonstrate “substantial service” by a showing to the Commission.6 Sections
1.946, 101.63 and other rules state that failure by any licensee to meet this
condition will result in termination of the license and the licensee will be
ineligible to regain it.7 Sections 1.955, 101.65, and 101.305 of the Rules
provide for automatic license termination for discontinuance of service, such as
where a licensee voluntarily removes facilities so as to render the station not
operational for a period of 30 days or more or discontinues operations for 12
continuous months or more.8 Finally, Section 1.17 of the Rules requires that, no
person subject to this rule shall “(1) In any written or oral statement of fact,
intentionally provide material factual information that is incorrect or
intentionally omit material information that is necessary to prevent any
material factual statement that is made from being incorrect or misleading”; and
“(2) In any written statement of fact, provide material factual information that
is incorrect or omit material information that is necessary to prevent any
material factual statement that is made from being incorrect or misleading
without a reasonable basis for believing that any such material factual
statement is correct and not misleading.”9

 

4.       Straight Path Communications Inc. is a publicly-traded communications
asset company and the ultimate parent of Straight Path Spectrum, LLC, which
holds radio licenses in bands identified for the next generation wireless
broadband deployment (5G). Straight Path Spectrum, LLC also holds several
licenses in other bands and services. Straight Path Spectrum, LLC’s radio
licenses were assigned or transferred to Straight Path Spectrum, LLC from IDT
Spectrum LLC, IDT Capital, LLC, or Spectrum Holdings Technologies, LLC in 2013
and 2014. In November 2015, an anonymous report alleged that the “vast majority
of Straight Path[’s] 39 GHz spectrum licenses’ [substantial service showings]
were obtained under fraudulent misrepresentation, because the systems were never
built on the sites as specified in the filings.”10 The report alleged that the
substantial service filings identified systems as “constructed” that were never
actually built.11 Straight Path subsequently engaged the law firm of Morgan,
Lewis & Bockius LLP to conduct an independent investigation of the allegations
in the anonymous report (Morgan Lewis investigation). In response to the
preliminary investigation of Morgan Lewis following the investigation of a
limited number of sites, Straight Path released a statement that “a significant
amount of the equipment that had been installed in connection with the
substantial service showings [was] no longer present at the original
locations.”12 As part of the Morgan Lewis investigation, Straight Path reported
that “[i]nterviews and contemporaneous documents consistently confirm that
equipment was deployed at the original locations in connection with the
substantial service applications, but the investigators concluded, based on the
weight of the evidence, that the equipment was likely put in place for a short
period of time at each location.”13 The Morgan Lewis investigation also
determined that “the investigators did not find any evidence that the equipment
used in connection with the substantial service applications is still present at
the originally specified locations.”14 On September 20, 2016, the Enforcement
Bureau issued an LOI to Straight Path to investigate the allegations made in the
anonymous report, Straight Path’s statements, and whether Straight Path violated
the Licensing Rules. Straight Path filed responses to the LOI on October 11,
2016 (October 11 LOI Response), October 20, 2016, and November 7, 2016. In its
October 11 LOI Response, Straight Path argued that the prior substantial service
filings made for the 39 GHz licenses held by Straight Path Spectrum, LLC had
satisfied the substantial service rules, that the Commission had accepted the
filings, and that the 39 GHz licenses are not subject to the discontinuance
rules.

 



 



4 Spectrum Frontiers Order, 31 FCC Rcd at 8085, para. 191.

 

5 See supra, note 1, regarding 47 CFR §101.17.

 

6 Amendment of the Commission’s Rules Regarding the 37.0 - 38.6 GHz and 38.6 -
40 GHz Bands, Report and Order and Second Notice of Proposed Rulemaking, 12 FCC
Rcd 18600, 18623 para. 42 (1997) (performance requirements intended to “ensure
that service is indeed being provided to the public”)

 

7 47 CFR §§ 101.17, 101.63, 101.1011; see also 47 CFR §§ 1.946(c), 1.955(a)(2).

 

8 47 CFR §§ 1.955(a)(3), 101.65, 101.305.

 

9 47 CFR § 1.17(a).

 

10 Sinclair Upton Research, Straight Path Communications Inc. (STRP): How to
Commit Fraud Against the FCC And Get Away With It (Until Now) at 1 (Nov. 2015).

 

11 Id. at 3.

 

12 Straight Path Communications, Inc., United States Securities and Exchange
Commission Form 8-K, Current Report, Filed 12/01/15 for the Period Ending
11/25/15 at 2, (Dec. 1, 2015), available at http://spathinc.com/investors.

 

13 Straight Path Communications, Inc., United States Securities and Exchange
Commission Form 8-K, Current Report, Filed 7/22/16 for the period ending 7/21/16
at 2 (July 22, 2016), available at http://spathinc.com/investors.

 

14 Straight Path Communications, Inc., 2016 Annual Report at 11 (2016),
available at
http://spathinc.com/spci/downloads/reports/SPCI%202016%20Annual%20Report.pdf.

 



 3 

 

 



  Federal Communications Commission DA 17-40

  

5.       To settle this investigation, Straight Path has agreed (i) to pay a one
hundred million dollar ($100,000,000) Civil Penalty, with payment of fifteen
million dollars ($15,000,000) due in installments pursuant to the provisions of
paragraph 14 and payment of the remaining eighty-five million dollars
($85,000,000) based on the provisions of paragraphs 13 and 15; (ii) to submit to
the Commission applications for the cancellation of the licenses listed in
Appendix B, (iii) to submit applications for the transfer of control or
assignment of the License Portfolio in an arm’s-length transaction(s) to one or
more entities; and (iv) to pay the United States Treasury twenty-percent (20%)
of the Proceeds from the transfer(s) of control or assignment(s) of the License
Portfolio. In the event that Straight Path enters into a transaction(s) for the
transfer of control or assignment of the License Portfolio within twelve (12)
months of the Effective Date, eighty-five million dollars ($85,000,000) of the
Civil Penalty shall not be due. In the event that Straight Path does not enter
into a transaction(s) for the transfer of control or assignment of the License
Portfolio within twelve (12) months of the Effective Date, Straight Path has the
option to submit to the Commission applications to cancel the License Portfolio
in lieu of payment of the eight-five million dollars ($85,000,000). Finally,
Straight Path has agreed to assign, transfer, or voluntarily submit applications
for the cancellation of its Other Licenses.

 

III.TERMS OF AGREEMENT

 

6.       Adopting Order. The provisions of this Consent Decree shall be
incorporated by the Bureau in an Adopting Order.

 

7.       Jurisdiction. Straight Path agrees that the Bureau has jurisdiction
over it and the matters contained in this Consent Decree and has the authority
to enter into and adopt this Consent Decree.

 

8.       Effective Date; Violations. The Parties agree that this Consent Decree
shall become effective on the Effective Date as defined herein. As of the
Effective Date, the Parties agree that this Consent Decree shall have the same
force and effect as any other order of the Commission.

 

9.       Termination of Investigation. In express reliance on the covenants and
representations in this Consent Decree and to avoid further expenditure of
public resources, the Bureau agrees to terminate the Investigation. In
consideration for the termination of the Investigation, Straight Path agrees to
the terms, conditions, and procedures contained herein. The Bureau further
agrees that, in the absence of new material evidence or a violation by Straight
Path of this Consent Decree, the Bureau will not use the facts developed in the
Investigation through the Effective Date, or the existence of this Consent
Decree, to institute, on its own motion, any new proceeding, formal or informal,
or take any action on its own motion against Straight Path concerning the
matters that were the subject of the Investigation. The Bureau also agrees that,
in the absence of new material evidence or a violation by Straight Path of this
Consent Decree, the Bureau will not use the facts developed in the Investigation
through the Effective Date, or the existence of this Consent Decree, to
institute on its own motion any proceeding, formal or informal, or to set for
hearing the question of Straight Path’s basic qualifications to be a Commission
licensee or hold Commission licenses or authorizations.15

 

10.       Admission. Straight Path admits for the purpose of this Consent Decree
and for Commission civil enforcement purposes, and in express reliance on the
provisions of paragraph 9 herein, the facts described in paragraph 4 herein.

 

11.       Section 208 Complaints; Subsequent Investigations. Nothing in this
Consent Decree shall prevent the Commission or its delegated authority from
adjudicating complaints filed pursuant to Section 208 of the Act16 against
Straight Path or its affiliates for alleged violations of the Act, or for any
other type of alleged misconduct, regardless of when such misconduct took place.
The Commission’s adjudication of any such complaint will be based solely on the
record developed in that proceeding. Except as expressly provided in this
Consent Decree, this Consent Decree shall not prevent the Commission from
investigating new evidence of noncompliance by Straight Path with the
Communications Laws.

 



 

15 See 47 CFR 1.93(b).

 

16 47 U.S.C. § 208.

 



 4 

 

 



  Federal Communications Commission DA 17-40

 

12.       Relinquishment of Licenses. In consideration of the termination of the
Investigation, and in express reliance on the provisions of paragraph 9 herein,
Straight Path will submit to the Commission applications for the cancellation of
the licenses listed by call sign in Appendix B on or before January 18, 2017.

 

13.       Civil Penalty. Straight Path will pay a Civil Penalty to the United
States Treasury in the amount of one hundred million dollars ($100,000,000). Of
this amount, Straight Path shall pay the amount of fifteen million dollars
($15,000,000) (Initial Civil Penalty) pursuant to the provisions of paragraph
14. The remaining eighty-five million dollars ($85,000,000) (Non-Transfer
Penalty) shall become due if Straight Path fails to meet certain obligations as
provided in paragraph 15. In the event that Straight Path meets the obligations
as provided in paragraph 15, the Non-Transfer Penalty shall not be due.

 

14.       Installment Payments. The Initial Civil Penalty payment shall be made
in four (4) installments (each, an Installment Payment). The first Installment
Payment in the amount of four million dollars ($4,000,000) shall be paid within
thirty (30) calendar days of the Effective Date. The second Installment Payment
in the amount of four million dollars ($4,000,000) shall be paid within three
(3) months of the Effective Date. The third Installment Payment in the amount of
three million five hundred thousand dollars ($3,500,000) shall be paid within
six (6) months of the Effective Date. The fourth and final Installment Payment
in the amount of three million five hundred thousand dollars ($3,500,000) shall
be paid within nine (9) months of the Effective Date. If the closing of the last
transaction required by paragraph 16 occurs prior to the due date of any
Installment Payment, any remaining Installment Payments will become due on the
date of such closing, in addition to any amounts due to the Commission specified
in paragraph 16. Straight Path acknowledges and agrees that upon execution of
this Consent Decree, the Initial Civil Penalty and each Installment Payment
shall become a “Claim” or “Debt” as defined in Section 3701(b)(1) of the Debt
Collection Improvement Act of 1996 (DCIA).17 Upon an Event of Default (as
defined below), all procedures for collection as permitted by law may, at the
Commission’s discretion, be initiated.

 

15.       Non-Transfer Penalty. In the event that Straight Path fails to submit
to the Commission, in a form acceptable for filing, within twelve (12) months of
the Effective Date, one or more applications for the transfer of control or
assignment of the entirety of the License Portfolio in arm’s-length
transaction(s) to one or more entities qualified to hold licenses under the
Communications Act as specified in paragraph 16, Straight Path, shall on the
next business day following that deadline, either (i) pay to the United States
Treasury the Non-Transfer Penalty or (ii) submit to the Commission applications
for the cancellation of the License Portfolio not already transferred or
assigned or subject to a pending transfer of control or assignment application.
The payment of the Non-Transfer Penalty will be in addition to the Initial Civil
Penalty identified in paragraph 13. Straight Path acknowledges and agrees that
in the event that it fails to satisfy the provisions of this paragraph, the
Commission may, at its own discretion, take administrative action to declare the
licenses in the License Portfolio cancelled. Straight Path further waives any
and all rights to object or to seek review of such administrative action (other
than to attempt to demonstrate that it did comply with the provisions of this
paragraph). In the event that Straight Path submits to the Commission, in a form
acceptable for filing, within twelve (12) months of the Effective Date, one or
more applications for the transfer of control or assignment of the entirety of
the License Portfolio in arm’s-length transaction(s) to one or more entities
qualified to hold licenses under the Communications Act as specified in
paragraph 16, the Non-Transfer Penalty shall not be due.

 

16.       Transfer or Assignment of the License Portfolio. In consideration of
the termination of the Investigation, and in express reliance on the provisions
of paragraph 9 herein, Straight Path agrees to submit applications for the
transfer of control or assignment of the entirety of the License Portfolio for
an arm’s-length transaction(s) to one or more entities qualified to hold
licenses under the Communications Act.18 Straight Path further agrees to pay the
United States Treasury an Additional Civil Penalty equal to twenty percent (20%)
of the Proceeds from the transfer(s) or assignment(s) of the License Portfolio
(Additional Civil Penalty); such payment(s) to be in the form specified in
paragraph 18 below. For purposes of submitting payment to the United States
Treasury, the amounts due from any transaction(s) for the transfer of control or
assignment of the License Portfolio will be due upon closing the transaction, or
each transaction individually if there are multiple transactions. For purposes
of determining the amount(s) of the Additional Civil Penalty, Straight Path
agrees to provide to the Commission personnel identified in Appendix D,
electronic copies of the applications submitted to the Commission and the
Transactional Documents prior to or contemporaneous with the filing of the
application(s) for the transfer of control or the assignment of the License
Portfolio. In providing the Transactional Documents to the Commission, Straight
Path will also provide any documents associated with any additional transfer of
control, assignment, or similar transaction relating to all or part of the
License Portfolio. Straight Path agrees and acknowledges that the Commission may
condition regulatory approval (including of the consummation) of any transaction
involving the License Portfolio to the payment of the amounts due to the United
States Treasury. The payment of the Additional Civil Penalty under this
paragraph remains due upon the closing of any transaction(s) for the transfer or
assignment of the License Portfolio, even in the event that payment of the
Non-Transfer Penalty under paragraph 15 is triggered.

 

17.       Enforcement of Part 101 Discontinuance of Service Rules. The Bureau
agrees not to pursue an investigation of Straight Path for a violation of the
discontinuance of service provisions contained in Sections 101.65 or 101.305 of
the Rules regarding the License Portfolio for the period of time between the
Effective Date and earliest of: (i) the closing date of the last transaction(s)
to transfer or assigns the License Portfolio as specified in paragraph 16; (ii)
the occurrence of an Event of Default as specified in paragraph 19; (iii) or
twelve (12) months from the Effective Date, unless applications are pending with
the Commission to transfer or assign the entirety of the License Portfolio as
specified in paragraph 16.

 



 







17 Debt Collection Improvement Act of 1996, Pub. L. No. 104-134, 110 Stat. 1321,
1358 (Apr. 26, 1996) (DCIA).

 

18 A transaction with a Straight Path predecessor-in-interest will not be
considered an arm’s-length transaction for purposes of paragraph 16. Nor will a
transaction with an entity be considered an arm’s-length transaction if any of
the entities’ attributable owners has at any time been an attributable owner of
Straight Path as defined in this Consent Decree. For purposes of this Consent
Decree, attributable owners include any officer, director, present or former
holder of any equity or voting interest of greater than 5%, any spouse or
immediate family member of any of the foregoing, or any “affiliate” within the
meaning of 47 CFR § 1.2110(c)(5). Straight Path further agrees that neither
Straight Path nor any of its attributable owners shall enter into any new
spectrum lease or other agreement after the Effective Date with any party with
respect to any of the licenses in the License Portfolio, until such time as
Straight Path’s obligations under paragraphs 12, 13, 14, 15, and 16 are
satisfied.

 



 5 

 

 



  Federal Communications Commission DA 17-40

 

18.       Payments. Straight Path shall send electronic notification of each
payment required by paragraphs 13, 14, 15, and 16 to Ricardo Durham at
Ricardo.Durham@fcc.gov, Maureen McCarthy at Maureen.McCarthy@fcc.gov, and
Samantha Peoples at Sam.Peoples@fcc.gov on the date said payment is made. The
payments must be made by wire transfer and must include the Account Number and
FRN referenced above. A completed FCC Form 159 (Remittance Advice) must be
submitted.19 When completing the FCC Form 159, enter the Account Number in block
number 23A (call sign/other ID) and enter the letters “FORF” in block number 24A
(payment type code). Below are additional instructions that should be followed:

 

●Payment by wire transfer must be made to ABA Number 021030004, receiving bank
TREAS/NYC, and Account Number 27000001. To complete the wire transfer and ensure
appropriate crediting of the wired funds, a completed Form 159 must be faxed to
U.S. Bank at (314) 418-4232 on the same business day the wire transfer is
initiated.

 

Questions regarding payment procedures should be addressed to the Financial
Operations Group Help Desk by phone, 1-877-480-3201, or by e-mail,
ARINQUIRIES@fcc.gov.

 

19.       Events of Default. Straight Path agrees that an Event of Default shall
occur upon: (i) the failure to pay the Initial Civil Penalty or any Installment
Payments to the United States Treasury on or before the dates specified in
paragraphs 13 and 14; (ii) the failure of Straight Path to submit applications
for the cancellation of the licenses in Appendix B as specified in paragraph 12;
or (iii) the failure to pay the Additional Civil Penalty upon closing of the
transaction(s) transferring or assigning the License Portfolio as specified in
paragraph 16; or (iv) the failure to satisfy the Non-Transfer Penalty (if
applicable) as specified in paragraph 15. An Event of Default constitutes a
violation of the Consent Decree.

 

20.       Other Licenses. Straight Path will submit to the Commission
applications for the transfer, assignment, or cancellation of the Other Licenses
as of twelve (12) months of the Effective Date in the event that the Other
Licenses are not part of any transaction(s) to transfer or assign the License
Portfolio as specified in paragraph 16 and have not otherwise been transferred
within twelve (12) months of the Effective Date.

 

21.       Interest, Charges for Collection, and Acceleration of Maturity Date.
After an Event of Default has occurred under this Consent Decree, in addition to
any other remedies under this Consent Decree, the then unpaid amount of the
civil penalties for the specific Event of Default (specified in paragraphs 13,
15 and 16 (monetary penalty only)) shall accrue interest, computed using the
U.S. Prime Rate in effect on the date of the Event of Default plus 4.75 percent,
from the date of the Event of Default until payment in full. Upon an Event of
Default, the then unpaid amount of any of the penalties, together with interest,
any penalties permitted and/or required by the law, including but not limited to
31 U.S.C. § 3717 and administrative charges, plus the costs of collection,
litigation, and attorneys’ fees, shall become immediately due and payable,
without notice, presentment, demand, protest, or notice of protest of any kind,
all of which are waived by Straight Path.

 

22.       Cooperation with Rebanding. In the event that the Commission announces
a filing window for the transition to the new channel plan in the 39 GHz band,
Straight Path agrees to promptly cooperate with the Commission and other 39 GHz
band licensees to select frequencies and file applications to convert the 39 GHz
band Economic Area licenses it holds at that time to the new channel plan
outlined in Section 30.4(b)(2) of the Rules.20

 

23.       Status Reports. Straight Path shall file status reports with the
Commission upon meeting certain milestones required by this Consent Decree and
in connection with the transfer or assignment of the License Portfolio as
specified in paragraph 16. All status reports shall be accompanied by a
certification from an officer of Straight Path that complies with Section 1.16
of the Rules and be subscribed to as true under penalty of perjury in
substantially the form set forth therein.21 All status reports shall be
submitted electronically to Chief, Spectrum Enforcement Division, Enforcement
Bureau, Federal Communications Commission, 445 12th Street, SW, Rm. 4C-224,
Washington, DC 20554, with a copy submitted electronically to Ricardo Durham at
Ricardo.Durham@fcc.gov and Maureen McCarthy at Maureen.McCarthy@fcc.gov.
Specifically Straight Path shall notify the Commission when:

 

(a)Straight Path submits to the Commission applications to cancel the licenses
identified in Appendix B as specified in paragraph 12.

 



 









19 An FCC Form 159 and detailed instructions for completing the form may be
obtained at http://www.fcc.gov/Forms/Form159/159.pdf.

 

20 47 CFR § 30.4(b)(2).

 

21 47 CFR § 1.16.

 



 6 

 

 



  Federal Communications Commission DA 17-40

  

(b)Straight Path engages an investment bank in connection with the transfer of
control or assignment of the License Portfolio.     (c)Straight Path’s Board of
Directors votes to transfer control of the company or assign its assets as soon
as such information is made public.     (d)Straight Path files good faith
applications with the Commission for regulatory approval for the transfer of
control or assignment of the License Portfolio.     (e)Straight Path executes
closing documents for arm’s-length transaction(s) with third-parties to whom
Straight Path transfers control of or assigns the License Portfolio.    
(f)Straight Path will satisfy the provisions of paragraph 15 by either the
payment of the Non-Transfer Penalty or the filing of applications for the
cancelation of the License Portfolio, by at least two weeks prior to the last
day of the twelfth month from Effective Date.

 

24.       Waivers. As of the Effective Date, Straight Path waives any and all
rights it may have to seek administrative or judicial reconsideration, review,
appeal or stay, or to otherwise challenge or contest the validity of this
Consent Decree and the Adopting Order. Straight Path shall retain the right to
challenge Commission interpretation of the Consent Decree or any terms contained
herein. If either Party (or the United States on behalf of the Commission)
brings a judicial action to enforce the terms of the Consent Decree or the
Adopting Order, neither Straight Path nor the Commission shall contest the
validity of the Consent Decree or the Adopting Order, and Straight Path shall
waive any statutory right to a trial de novo. Straight Path hereby agrees to
waive any claims it may otherwise have under the Equal Access to Justice Act22
relating to the matters addressed in this Consent Decree.

 

25.       Governing Law and Venue. Without regard to principles of conflicts of
laws, the validity, interpretation, performance and enforcement of this Consent
Decree shall be governed by and construed in accordance with the federal law of
the United States of America. Any legal action or proceeding relating to this
Consent Decree shall only be brought in the United States District Court for the
District of Columbia, and, by execution and delivery of this Consent Decree
Straight Path hereby accepts for itself and in respect of its property generally
and unconditionally, the jurisdiction of the aforesaid court. Straight Path
hereby irrevocably waives any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which Straight Path may now or hereafter have to the bringing of any
such action or proceeding in the District of Columbia. Notwithstanding the
foregoing, the Commission shall have the right to bring any action or proceeding
against Straight Path in the Courts of any other jurisdiction which the
Commission deems necessary or appropriate in order to enforce the Commission’s
rights against Straight Path.

 

26.       Severability. The Parties agree that if any of the provisions of the
Consent Decree shall be held unenforceable by any court of competent
jurisdiction, such unenforceability shall not render unenforceable the entire
Consent Decree, but rather the entire Consent Decree shall be construed as if
not containing the particular unenforceable provision or provisions, and the
rights and obligations of the Parties shall be construed and enforced
accordingly.

 

27.       Invalidity. In the event that this Consent Decree in its entirety is
rendered invalid by any court of competent jurisdiction, it shall become null
and void and may not be used in any manner in any legal proceeding.

 

28.       Subsequent Rule or Order. The Parties agree that if any provision of
the Consent Decree conflicts with any subsequent Rule or Order adopted by the
Commission (except an Order specifically intended to revise the terms of this
Consent Decree to which Straight Path does not expressly consent) that provision
will be superseded by such Rule or Order.

 



 

22 See 5 U.S.C. § 504; 47 CFR §§ 1.1501–1.1530.

 



 7 

 

 



  Federal Communications Commission DA 17-40

  

29.       Successors and Assigns. Straight Path agrees that the provisions of
this Consent Decree shall be binding upon and inure to the benefit of Straight
Path and its successors, assigns, and transferees.

 

30.       Final Settlement. The Parties agree and acknowledge that this Consent
Decree shall constitute a final settlement between the Parties with respect to
the Investigation.

 

31.       Modifications. This Consent Decree cannot be modified without the
advance written consent of both Parties.

 

32.       Paragraph Headings. The headings of the paragraphs in this Consent
Decree are inserted for convenience only and are not intended to affect the
meaning or interpretation of this Consent Decree.

 

33.       Authorized Representative. Each Party represents and warrants to the
other that it has full power and authority to enter into this Consent Decree and
to effectuate its terms and conditions. Each person signing this Consent Decree
on behalf of a Party hereby represents that he or she is fully authorized by the
Party to execute this Consent Decree and to bind the Party to its terms and
conditions.

 

34.       Counterparts. This Consent Decree may be signed in counterpart
(including electronically or by facsimile). Each counterpart, when executed and
delivered, shall be an original, and all of the counterparts together shall
constitute one and the same fully executed instrument.

 

/s/ Travis LeBlanc     Travis LeBlanc     Chief     Enforcement Bureau          

January 11, 2017

    Date         /s/ Davidi Jonas   /s/ Davidi Jonas Davidi Jonas   Davidi Jonas
President and CEO   Straight Path Spectrum, LLC Straight Path Communications
Inc.           January 11, 2017  

January 11, 2017

Date   Date

 



 8 

 

 



  Federal Communications Commission DA 17-40

 

APPENDIX A

 

License Portfolio

 

WPOH623 WPOH624 WPOH625 WPOH626 WPOH627 WPOH628 WPOH629 WPOH630 WPOH631 WPOH632
WPOH633 WPOH634 WPOH635 WPOH636 WPOH692 WPOH693 WPOH695 WPOH696 WPOH697 WPOH698
WPOH701 WPOH702 WPOH706 WPOH708 WPOH711 WPOH728 WPOH729 WPOH730 WPOH731 WPOH732
WPOH733 WPOH734 WPOH736 WPOH737 WPOH738 WPOH739 WPOH740 WPOH741 WPOH744 WPOH745
WPOH748 WPOH749 WPOH750 WPOH751 WPOH752 WPOH756 WPOH757 WPOH758 WPOH762 WPOH763
WPOH765 WPOH768 WPOH769 WPOH770 WPOH774 WPOH777 WPOH778 WPOH781 WPOH782 WPOH783
WPOH784 WPOH785 WPOH786 WPOH787 WPOH789 WPOH790 WPOH797 WPOH799 WPOH800 WPOH801
WPOH802 WPOH803 WPOH804 WPOH805 WPOH806 WPOH812 WPOH813 WPOH814 WPOH815 WPOH816
WPOH818 WPOH820 WPOH822 WPOH823 WPOH825 WPOH839 WPOH843 WPOH847 WPOH848 WPOH851
WPOH853 WPOH854 WPOH855 WPOH857 WPOH858 WPOH860 WPOH862 WPOH863 WPOH864 WPOH865
WPOH866 WPOH869 WPOH871 WPOH872 WPOH873 WPOH875 WPOH877 WPOH878 WPOH880 WPOH883
WPOH884 WPOH885 WPOH887 WPOH889 WPOH896 WPOH898 WPOH901 WPOH902 WPOH903 WPOH904
WPOH905 WPOH908 WPOH909 WPOH911 WPOH912 WPOH913 WPOH914 WPOH915 WPOH916 WPOH917
WPOH918 WPOH921 WPOI485 WPQT972 WPQT973 WPQT974 WPQT975 WPQT976 WPQT978 WPQT979
WPQT980 WPQT981 WPQT982 WPQT983 WPQT984 WPQT985 WPQT986 WPQT989 WPQT990 WPQT991
WPQT993 WPQT999 WPQU200 WPQU201 WPQU203 WPQU204 WPQU208 WPQU210 WPQU211 WPQU212
WPQU213 WPQU215 WPQU216 WPQU218 WPQU221 WPQU222 WPQU223 WPQU225 WPQU226 WPQU227
WPQU230 WPQU231 WPQU232 WPQU233 WPQU235 WPQU236 WPQU238 WPQU239 WPQU240 WPQU241
WPQU242 WPQU243 WPQU244 WPQU245 WPQU246 WPQU247 WPQU250 WPQU251 WPQU252 WPQU253
WPQU254 WPQU257 WPQU261 WPQU265 WPQU266 WPQU267 WPQU268 WPQU273 WPQU274 WPQU277
WPQU280 WPQU284 WPQU285 WPQU286 WPQU287 WPQU288 WPQU290 WPQU293 WPQU294 WPQU295
WPQU297 WPQU298 WPQU299 WPQU301 WPQU302 WPQU303 WPQU304 WPQU305 WPQU306 WPQU307
WPQU308 WPQU309 WPQU310 WPQU311 WPQU312 WPQU313 WPQU315 WPQU318 WPQU319 WPQU320
WPQU321 WPQU322 WPQU323 WPQU324 WPQU325 WPQU327 WPQU328 WPQU329 WPQU331 WPQU333
WPQU335 WPQU336 WPQU337 WPQU340 WPQU341 WPQU349 WPQU350 WPQU351 WPQU352 WPQU353
WPQU359 WPQU360 WPQU362 WPQU363 WPQU364 WPQU365 WPQU366 WPQU367 WPQU368 WPQU369
WPQU370 WPQU371 WPQU373 WPQU374 WPQU375 WPQU376 WPQU377 WPQU378 WPQU380 WPQU381
WPQU383 WPQU384 WPQU387 WPQU389 WPQU390 WPQU391 WPQU392 WPQU393 WPQU396 WPQU397
WPQU398 WPQU399 WPQU403 WPQU404 WPQU405 WPQU406 WPQU408 WPQU416 WPQU418 WPQU420
WPQU421 WPQU422 WPQU423 WPQU424 WPQU427 WPQU428 WPQU429 WPQU433 WPQU434 WPQU435
WPQU436 WPQU437 WPQU438 WPQU439 WPQU440 WPQU441 WPQU444 WPQU445 WPQU446 WPQU447
WPQU450 WPQU451 WPQU452 WPQU453 WPQU455 WPQU457 WPQU458 WPQU459 WPQU460 WPQU466
WPQU469 WPQU470 WPQU471 WPQU473 WPQU478 WPQU480 WPQU481 WPQU482 WPQU484 WPQU485
WPQU486 WPQU491 WPQU492 WPQU493 WPQU494 WPQU495 WPQU496 WPQU499 WPQU500 WPQU503
WPQU504 WPQU505 WPQU506

 



 A-1 

 

 



  Federal Communications Commission DA 17-40

 



WPQU507 WPQU508 WPQU509 WPQU510 WPQU511 WPQU512 WPQU513 WPQU514 WPQU516 WPQU517
WPQU518 WPQU519 WPQU520 WPQU521 WPQU523 WPQU524 WPQU525 WPQU526 WPQU527 WPQU532
WPQU533 WPQU538 WPQU540 WPQU546 WPQU548 WPQU550 WPQU551 WPQU552 WPQU553 WPQU554
WPQU555 WPQU556 WPQU557 WPQU558 WPQU559 WPQU560 WPQU561 WPQU563 WPQU565 WPQU566
WPQU568 WPQU570 WPQU571 WPQU572 WPQU573 WPQU574 WPQU575 WPQU579 WPQU580 WPQU581
WPQU582 WPQU584 WPQU585 WPQU589 WPQU591 WPQU592 WPQU593 WPQU594 WPQU595 WPQU597
WPQU603 WPQU604 WPQU605 WPQU606 WPQU607 WPQU610 WPQU611 WPQU614 WPQU616 WPQU618
WPQU619 WPQU620 WPQU621 WPQU622 WPQU623 WPQU624 WPQU625 WPQU627 WPQU628 WPQU630
WPQU631 WPQU632 WPQU633 WPQU634 WPQU636 WPQU638 WPQU640 WPQU641 WPQU642 WPQU643
WPQU644 WPQU647 WPQU659 WPQU660 WPQU662 WPQU663 WPQU667 WPQU669 WPQU671 WPQU672
WPQU673 WPQU674 WPQU676 WPQU677 WPQU678 WPQU679 WPQU680 WPQU683 WPQU684 WPQU685
WPQU686 WPQU689 WPQU691 WPQU692 WPQU695 WPQU696 WPQU697 WPQU699 WPQU700 WPQU701
WPQU702 WPQU703 WPQU704 WPQU705 WPQU707 WPQU708 WPQU709 WPQU710 WPQU711 WPQU713
WPQU714 WPQU715 WPQU717 WPQU718 WPQU719 WPQU720 WPQU721 WPQU723 WPQU727 WPQU729
WPQU731 WPQU732 WPQU735 WPQU737 WPQU738 WPQU739 WPQU741 WPQU744 WPQU745 WPQU746
WPQU747 WPQU749 WPQU750 WPQU751 WPQU752 WPQU753 WPQU754 WPQU755 WPQU757 WPQU758
WPQU759 WPQU760 WPQU761 WPQU763 WPQU767 WPQU768 WPQU769 WPQU771 WPQU772 WPQU773
WPQU774 WPQU775 WPQU776 WPQU777 WPQU778 WPQU786 WPQU787 WPQU793 WPQU794 WPQU795
WPQU798 WPQU801 WPQU802 WPQU803 WPQU804 WPQU810 WPQU811 WPQU812 WPQU814 WPQU815
WPQU816 WPQU818 WPQU819 WPQU820 WPQU822 WPQU823 WPQU824 WPQU825 WPQU829 WPQU831
WPQU835 WPQU836 WPQU838 WPQU844 WPQU845 WPQU846 WPQU847 WPQU848 WPQU849 WPQU850
WPQU851 WPQU855 WPQU856 WPQU857 WPQU860 WPQU861 WPQU865 WPQU868 WPQU870 WPQU871
WPQU872 WPQU874 WPQU875 WPQU878 WPQU879 WPQU881 WPQU883 WPQU885 WPQU887 WPQU893
WPQU894 WPQU895 WPQU896 WPQU898 WPQU900 WPQU902 WPQU903 WPQU904 WPQU906 WPQU908
WPQU909 WPQU910 WPQU912 WPQU914 WPQU917 WPQU920 WPQU922 WPQU923 WPQU925 WPQU927
WPQU929 WPQU931 WPQU932 WPQU933 WPQU934 WPQU940 WPQU941 WPQU943 WPQU944 WPQU945
WPQU946 WPQU947 WPQU948 WPQU949 WPQU953 WPQU954 WPQU956 WPQU957 WPQU958 WPQU959
WPQU964 WPQU965 WPQU966 WPQU967 WPQU969 WPQU970 WPQU971 WPQU974 WPQU975 WPQU977
WPQU978 WPQU979 WPQU980 WPQU982 WPQU984 WPQU985 WPQU987 WPQU989 WPQU991 WPQU992
WPQU994 WPQU995 WPQU999 WPQV200 WPQV201 WPQV203 WPQV205 WPQV207 WPQV208 WPQV209
WPQV210 WPQV211 WPQV212 WPQV214 WPQV216 WPQV217 WPQV219 WPQV222 WPQV223 WPQV227
WPQV229 WPQV231 WPQV232 WPQV233 WPQV241 WPQV242 WPQV244 WPQV246 WPQV247 WPQV248
WPQV250 WPQV251 WPQV252 WPQV254 WPQV256 WPQV257 WPQV259 WPQV262 WPQV265 WPQV267
WPQV269 WPQV270 WPQV271 WPQV273 WPQV274 WPQV276 WPQV277 WPQV279 WPQV282 WPQV283
WPQV284 WPQV286 WPQV287 WPQV288 WPQV289 WPQV290 WPQV292 WPQV293 WPQV295 WPQV296
WPQV297 WPQV298 WPQV312 WPQV313 WPQV314 WPQV315 WPQV316 WPQV317 WPQV319 WPQV320
WPQV321 WPQV322 WPQV323 WPQV324 WPQV325 WPQV326 WPQV327 WPQV328 WPQV329 WPQV330
WPQV331

  

 A-2 

 

 



  Federal Communications Commission DA 17-40

 



WPQV332 WPQV333 WPQV334 WPQV336 WPQV337 WPQV338 WPQV339 WPQV340 WPQV341 WPQV342
WPQV343 WPQV344 WPQV345 WPQV346 WPQV347 WPQV348 WPQV349 WPQV350 WPQV351 WPQV352
WPQV353 WPQV354 WPQV355 WPQV356 WPQV357 WPQV358 WPQV359 WPQV360 WPQV361 WPQV362
WPQV363 WPQV364 WPQV365 WPQV366 WPQV367 WPQV368 WPQV369 WPQV370 WPQV371 WPQV372
WPQV373 WPQV374 WPQV375 WPQV376 WPQV377 WPQV378 WPQV379 WPQV380 WPQV381 WPQV382
WPQV383 WPQV384 WPQV385 WPQV386 WPQV387 WPQV388 WPQV389 WPQV390 WPQV391 WPQV392
WPQV393 WPQV394 WPQV395 WPQV396 WPQV397 WPQV398 WPQV399 WPQV400 WPQV401 WPQV402
WPQV403 WPQV404 WPQV405 WPQV406 WPQV407 WPQV408 WPQV409 WPQV410 WPQV412 WPQV413
WPQV414 WPQV416 WPQV417 WPQV418 WPQV419 WPQV420 WPQV421 WPQV422 WPQV423 WPQV424
WPQV425 WPQV426 WPQV427 WPQV428 WPQV430 WPQV431 WPQV433 WPQV435 WPQV436 WPQV437
WPQV438 WPQV439 WPQV440 WPQV441 WPQV442 WPQV443 WPQV444 WPQV445 WPQV447 WPQV448
WPQV449 WPQV450 WPQV451 WPQV452 WPQV453 WPQV454 WPQV455 WPQV456 WPQV457 WPQV458
WPQV460 WPQV461 WPQV464 WPQV465 WPQV467 WPQV470 WPQV471 WPQV473 WPQV479 WPQV480
WPQV481 WPQV484 WPQV485 WPQV487 WPQV500 WPQV501 WPQV502 WPQV503 WPQV504 WPQV505
WPQV506 WPQV507 WPQV508 WPQV509 WPQV510 WPQV511 WPQV512 WPQV513 WPQV514 WPQV516
WPQV517 WPQV518 WPQV519 WPQV521

 



 A-3 

 

 



  Federal Communications Commission DA 17-40

 

APPENDIX B

 

Licenses to be Initially Cancelled

 

WMN321 WMN327 WMN331 WMN337 WMN339 WMT817 WMW862 WNPG365 WNPG374 WPNA368 WPNA369
WPNA372 WPNA388 WPNA436 WPNA520 WPNA663 WPNA672 WPNA673 WPNA676 WPNC464 WPNC471
WPND496 WPND497 WPND514 WPND515 WPND516 WPND517 WPND518 WPND614 WPND619 WPND620
WPND621 WPND622 WPND623 WPND624 WPND761 WPND762 WPND764 WPND768 WPND769 WPND825
WPND830 WPND837 WPNE214 WPNE226 WPNE229 WPNE234 WPNE363 WPNE398 WPNE399 WPNE400
WPNE401 WPNE686 WPNE687 WPNE688 WPNE735 WPNE742 WPNE756 WPNE759 WPNE961 WPNE963
WPNE964 WPNE989 WPNE993 WPNE994 WPNF243 WPNF258 WPNG286 WPNG289 WPNG291 WPNG293
WPNG309 WPNG360 WPNG361 WPNG362 WPNG363 WPNG364 WPNG368 WPNG369 WPNG375 WPNG377
WPNG378 WPNG379 WPNG382 WPNG384 WPNG390 WPNG400 WPNG951 WPNH422 WPNH554 WPNH842
WPNI214 WPNI216 WPNI252 WPNI271 WPNI835 WPNI838 WPNL601 WPNL602 WPNL613 WPNL623
WPNN812 WPOP581 WPQU316 WPQU432 WPQU544 WPQU608 WPQU629 WPQU639 WPQU675 WPQU687
WPQU690 WPQU694 WPQU730 WPQU743 WPQU762 WPQU764 WPQU781 WPQU784 WPQU790 WPQU800
WPQU808 WPQU813 WPQU817 WPQU826 WPQU827 WPQU830 WPQU833 WPQU837 WPQU842 WPQU843
WPQU854 WPQU859 WPQU877 WPQU884 WPQU886 WPQU888 WPQU891 WPQU892 WPQU897 WPQU899
WPQU901 WPQU913 WPQU915 WPQU916 WPQU921 WPQU924 WPQU937 WPQU939 WPQU942 WPQU960
WPQU968 WPQU976 WPQU983 WPQV202 WPQV213 WPQV224 WPQV225 WPQV226 WPQV234 WPQV239
WPQV243 WPQV261 WPQV263 WPQV268 WPQV280 WPQV281 WPQV294 WPQV301 WPQV302 WPQV318
WPQV335 WPQV411 WPQV415 WPQV429 WPQV432 WPQV434 WPQV446 WPQV459 WPQV462 WPQV463
WPQV466 WPQV468 WPQV469 WPQV472 WPQV474 WPQV475 WPQV476 WPQV477 WPQV478 WPQV482
WPQV483 WPQV486 WPQV488 WPQV515 WPQV520

 

 B-1 

 

 



  Federal Communications Commission DA 17-40

 

APPENDIX C

 

Other Licenses

 

WPOT926

WPOT927

WPOU743

WPQL595

WPQL602

WQKJ217

WQKJ219

WQKJ220

WQKK420

WQJF531

 

 C-1 

 

 



  Federal Communications Commission DA 17-40

 

APPENDIX D

 

Wireless Telecommunications Bureau:

 

Enforcement Bureau:

 

Suzanne Tetreault

Suzanne.Tetreault@fcc.gov

 

Aspasia Paroutsas

Aspasia.Paroutsas@fcc.gov

 

Blaise Scinto

Blaise.Scinto@fcc.gov

 

Ricardo Durham

Ricardo.Durham@fcc.gov

 

Linda Ray

Linda.Ray@fcc.gov

 

Maureen McCarthy

Maureen.McCarthy@fcc.gov.

 

Elizabeth Fishel

Elizabeth.Fishel@fcc.gov

 

 

Ruth Taylor

Ruth.Taylor@fcc.gov

 

 

John Schauble

John.Schauble@fcc.gov

 

 

 

 

D-1

 

